DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2020/0075299 A1; hereinafter “Wu”).
Regarding Claim 1, referring to at least Fig. 15 and related text, Wu teaches a device, comprising: a bottom electrode via (205) embedded in a dielectric stack (200); a bottom electrode (210) disposed over the bottom electrode via; a metal tunnel junction (MTJ) layer (220) disposed over the bottom electrode; a top electrode (230) disposed over the MTJ layer; a dielectric spacer (34) disposed over and contacting a sidewall of the bottom electrode, a sidewall of the MTJ layer, and a sidewall of the top electrode; and a protective layer (36) disposed over and contacting the dielectric spacer 34 and the sidewall of the top electrode (fig. 15).
Regarding Claim 2, Wu teaches wherein the bottom electrode comprises titanium (paragraph 45).
Regarding Claim 3, Wu teaches wherein an interface between the bottom electrode and the MTJ layer is free of oxygen (paragraph 56).
Regarding Claim 4, Wu teaches wherein the MTJ layer comprises a platinum-containing layer, and wherein the platinum-containing layer is in physical contact with the titanium of the bottom electrode (paragraph 56).
Regarding Claim 5, Wu teaches further comprising a dielectric fill layer (38) disposed around the dielectric spacer (paragraph 62).
Regarding Claim 6, Wu teaches wherein the protective layer is directly interposed between the dielectric spacer and the dielectric fill layer, and wherein the protective layer is directly interposed between the dielectric stack and the dielectric fill layer (fig. 15).
Regarding Claim 7, Wu teaches wherein the dielectric spacer is in physical contact with a lower portion of the sidewall of the top electrode, and wherein the protective layer is in physical contact with an upper portion of the sidewall of the top electrode (fig. 15).
Regarding Claim 8, Wu teaches wherein the bottom electrode via and the top electrode are electrically interposed between a first conductive line (108B) and a second conductive line (108C) (paragraphs 39 and 63).
Regarding Claim 9, referring to at least Fig. 15 and related text, Wu teaches a device comprising: an interconnect structure (108B) disposed over a substrate (50), the interconnect structure comprising a first conductive line (180B); a plurality of dielectric layers (200) disposed over the interconnect structure; a bottom electrode via (205) embedded in the plurality of dielectric layers, the bottom electrode via physically contacting the first conductive line; a magnetic random access memory (MRAM) cell (240) disposed over the bottom electrode via, the MRAM cell comprising: a bottom electrode layer (210) disposed over and physically contacting the bottom electrode via; a magnetic tunnel junction (MTJ) layer (220) disposed over the bottom electrode layer; and a top electrode layer (230) disposed over the MTJ layer; and a dielectric spacer (34) disposed around and physically contacting a sidewall of the plurality of dielectric layers and a sidewall of the MRAM cell (fig. 15).
Regarding Claim 10, Wu teaches further comprising a dielectric cover layer (36) disposed over and physically contacting the dielectric spacer and the MRAM cell (paragraph 61).
Regarding Claim 11, Wu teaches wherein each of the dielectric spacer and the dielectric cover layer is in physical contact with the top electrode layer (fig. 15).
Regarding Claim 12, Wu teaches further comprising a dielectric fill layer (38) disposed over and around the dielectric cover layer, wherein the dielectric fill layer, the dielectric cover layer, and the top electrode layer have level top surfaces (paragraph 62).
Regarding Claim 13, Wu teaches further comprising a second conductive line (108C) disposed over and electrically connected to the MRAM cell (paragraph 63).
Regarding Claim 14, Wu teaches wherein the bottom electrode via extends from a bottommost surface of the plurality of dielectric layers to a topmost surface of the plurality of dielectric layers (fig. 15).
Regarding Claim 15, referring to at least Fig. 15 and related text, Wu teaches a device comprising: a dielectric stack (200) disposed over a substrate (110B), the dielectric stack comprising a first dielectric layer (202) physically contacting the substrate, a second dielectric layer (204) disposed over the first dielectric layer, and a third dielectric layer (208) disposed over the second dielectric layer; a bottom electrode via (205) extending through the dielectric stack and disposed over the substrate, an upper surface of the bottom electrode being level with an upper surface of the third dielectric layer (fig. 15); a bottom electrode (210) disposed over the bottom electrode via; a magnetic tunnel junction (MTJ) layer (220) disposed over the bottom electrode; a top electrode (230) disposed over the MTJ, each of the top electrode, the MTJ layer, the bottom electrode, and the third dielectric layer comprising a sidewall being level with one another (fig. 15); a spacer (34) disposed around and physically contacting an entirety of each sidewall of the MTJ layer, the bottom electrode, and the third dielectric layer, the spacer physically contacting a first portion of the sidewall of the top electrode; and a dielectric cover layer (36) disposed over the spacer and physically contacting the second dielectric layer, the spacer, and a second portion of the sidewall of the top electrode (fig. 15).
Regarding Claim 16, Wu teaches wherein a sidewall of the second dielectric layer is level with the sidewall of the third dielectric layer (fig. 15).
Regarding Claim 17, Wu teaches further comprising a dielectric fill layer (38) disposed over the dielectric cover layer, wherein each of the dielectric fill layer, the dielectric cover layer, and the top electrode comprises an upper surface being level with one another (paragraph 62).
Regarding Claim 18, Wu teaches wherein the substrate comprises an interconnect structure (100B), and wherein a first conductive line (108B) of the interconnect structure physically contacts the bottom electrode via (fig. 15).
Regarding Claim 19, Wu teaches further comprising a conductive via (104C) and a second conductive line (108C) disposed over the top electrode, wherein the conductive via is electrically interposed between the top electrode and the second conductive line (fig. 15).
Regarding Claim 20, Wu teaches wherein the top electrode comprises a lower layer (232), a middle layer (234), and an upper layer (236), wherein the spacer physically contacts the lower layer and the middle layer, and wherein the dielectric cover layer physically contacts the middle layer and the upper layer (fig. 15).

Claims 1-3, 5-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liou et al. (US 2020/0006641 A1; hereinafter “Liou”).
Regarding Claim 1, referring to at least Fig. 9 and related text, Liou teaches a device, comprising: a bottom electrode via (225) embedded in a dielectric stack (245, 250, and 255); a bottom electrode (210) disposed over the bottom electrode via; a metal tunnel junction (MTJ) layer (215) disposed over the bottom electrode; a top electrode (220) disposed over the MTJ layer; a dielectric spacer (500) disposed over and contacting a sidewall of the bottom electrode, a sidewall of the MTJ layer, and a sidewall of the top electrode; and a protective layer (600) disposed over and contacting the dielectric spacer 34 and the sidewall of the top electrode (fig. 9).
Regarding Claim 2, Liou teaches wherein the bottom electrode comprises titanium (paragraph 22).
Regarding Claim 3, Liou teaches wherein an interface between the bottom electrode and the MTJ layer is free of oxygen (paragraph 21).
Regarding Claim 5, Liou teaches further comprising a dielectric fill layer (805) disposed around the dielectric spacer (paragraph 39).
Regarding Claim 6, Liou teaches wherein the protective layer is directly interposed between the dielectric spacer and the dielectric fill layer, and wherein the protective layer is directly interposed between the dielectric stack and the dielectric fill layer (fig. 9).
Regarding Claim 7, Liou teaches wherein the dielectric spacer is in physical contact with a lower portion of the sidewall of the top electrode, and wherein the protective layer is in physical contact with an upper portion of the sidewall of the top electrode (fig. 9).
Regarding Claim 9, referring to at least Fig. 9 and related text, Liou teaches a device comprising: an interconnect structure (230, 235, and 240) disposed over a substrate (an underlying substrate), the interconnect structure comprising a first conductive line (235) (fig. 9 and paragraph 23); a plurality of dielectric layers (245, 250, and 255) disposed over the interconnect structure; a bottom electrode via (225) embedded in the plurality of dielectric layers, the bottom electrode via physically contacting the first conductive line; a magnetic random access memory (MRAM) cell (300) disposed over the bottom electrode via, the MRAM cell comprising: a bottom electrode layer (210) disposed over and physically contacting the bottom electrode via; a magnetic tunnel junction (MTJ) layer (215) disposed over the bottom electrode layer; and a top electrode layer (220) disposed over the MTJ layer; and a dielectric spacer (500) disposed around and physically contacting a sidewall of the plurality of dielectric layers and a sidewall of the MRAM cell (fig. 9).
Regarding Claim 10, Liou teaches further comprising a dielectric cover layer (800) disposed over and physically contacting the dielectric spacer and the MRAM cell (paragraph 37).
Regarding Claim 11, Liou teaches wherein each of the dielectric spacer and the dielectric cover layer is in physical contact with the top electrode layer (fig. 9).
Regarding Claim 12, Liou teaches further comprising a dielectric fill layer (805) disposed over and around the dielectric cover layer, wherein the dielectric fill layer, the dielectric cover layer, and the top electrode layer have level top surfaces (paragraph 39).
Regarding Claim 14, Liou teaches wherein the bottom electrode via extends from a bottommost surface of the plurality of dielectric layers to a topmost surface of the plurality of dielectric layers (fig. 9).
Regarding Claim 15, referring to at least Fig. 9 and related text, Liou teaches a device comprising: a dielectric stack (245, 250, and 255) disposed over a substrate (240), the dielectric stack comprising a first dielectric layer (250) physically contacting the substrate, a second dielectric layer (255) disposed over the first dielectric layer, and a third dielectric layer (245) disposed over the second dielectric layer; a bottom electrode via (225) extending through the dielectric stack and disposed over the substrate, an upper surface of the bottom electrode being level with an upper surface of the third dielectric layer (fig. 9); a bottom electrode (210) disposed over the bottom electrode via; a magnetic tunnel junction (MTJ) layer (215) disposed over the bottom electrode; a top electrode (220) disposed over the MTJ, each of the top electrode, the MTJ layer, the bottom electrode, and the third dielectric layer comprising a sidewall being level with one another (fig. 9); a spacer (600) disposed around and physically contacting an entirety of each sidewall of the MTJ layer, the bottom electrode, and the third dielectric layer, the spacer physically contacting a first portion of the sidewall of the top electrode; and a dielectric cover layer (800) disposed over the spacer and physically contacting the second dielectric layer, the spacer, and a second portion of the sidewall of the top electrode (fig. 9).
Regarding Claim 16, Liou teaches wherein a sidewall of the second dielectric layer is level with the sidewall of the third dielectric layer (fig. 9).
Regarding Claim 17, Liou teaches further comprising a dielectric fill layer (805) disposed over the dielectric cover layer, wherein each of the dielectric fill layer, the dielectric cover layer, and the top electrode comprises an upper surface being level with one another (paragraph 39).
Regarding Claim 18, Liou teaches wherein the substrate comprises an interconnect structure (235), and wherein a first conductive line (235) of the interconnect structure physically contacts the bottom electrode via (fig. 9).
Regarding Claim 20, Liou teaches wherein the top electrode comprises a lower layer (a lower portion of 220), a middle layer (a middle portion of 220), and an upper layer (an upper portion of 220), wherein the spacer physically contacts the lower layer and the middle layer, and wherein the dielectric cover layer physically contacts the middle layer and the upper layer (fig. 9).

Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al. (US 2019/0165258 A1; hereinafter “Peng”).
Regarding Claim 1, referring to at least Figs. 18-19 and related text, Peng teaches a device, comprising: a bottom electrode via (150) embedded in a dielectric stack (140); a bottom electrode (160) disposed over the bottom electrode via; a metal tunnel junction (MTJ) layer (180) disposed over the bottom electrode; a top electrode (190, 200, and 210) disposed over the MTJ layer; a dielectric spacer (232) disposed over and contacting a sidewall of the bottom electrode, a sidewall of the MTJ layer, and a sidewall of the top electrode; and a protective layer (234) disposed over and contacting the dielectric spacer 34 and the sidewall of the top electrode (fig. 18).
Regarding Claim 9, referring to at least Figs. 18-19 and related text, Peng teaches a device comprising: an interconnect structure (V4 and M4) disposed over a substrate (an underlying substrate), the interconnect structure comprising a first conductive line (M4) (fig. 19); a plurality of dielectric layers (120 and 140) disposed over the interconnect structure; a bottom electrode via (150) embedded in the plurality of dielectric layers, the bottom electrode via physically contacting the first conductive line; a magnetic random access memory (MRAM) cell (160, 170, 180, 190, 200, and 210) disposed over the bottom electrode via, the MRAM cell comprising: a bottom electrode layer (160) disposed over and physically contacting the bottom electrode via; a magnetic tunnel junction (MTJ) layer (at least 180) disposed over the bottom electrode layer; and a top electrode layer (190, 200, and 210) disposed over the MTJ layer; and a dielectric spacer (232) disposed around and physically contacting a sidewall of the plurality of dielectric layers and a sidewall of the MRAM cell (fig. 18).
Regarding Claim 15, referring to at least Figs. 18-19 and related text, Peng teaches a device comprising: a dielectric stack (120 and 140) disposed over a substrate (110), the dielectric stack comprising a first dielectric layer (120) physically contacting the substrate, a second dielectric layer (a lower portion of 140) disposed over the first dielectric layer, and a third dielectric layer (an upper portion of 140) disposed over the second dielectric layer; a bottom electrode via (150) extending through the dielectric stack and disposed over the substrate, an upper surface of the bottom electrode being level with an upper surface of the third dielectric layer (fig. 18); a bottom electrode (160) disposed over the bottom electrode via; a magnetic tunnel junction (MTJ) layer (at least 180) disposed over the bottom electrode; a top electrode (190, 200, and 210) disposed over the MTJ, each of the top electrode, the MTJ layer, the bottom electrode, and the third dielectric layer comprising a sidewall being level with one another (fig. 18); a spacer (232) disposed around and physically contacting an entirety of each sidewall of the MTJ layer, the bottom electrode, and the third dielectric layer, the spacer physically contacting a first portion of the sidewall of the top electrode; and a dielectric cover layer (234) disposed over the spacer and physically contacting the second dielectric layer, the spacer, and a second portion of the sidewall of the top electrode (fig. 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829